Citation Nr: 0335657	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The veteran in the present case is seeking entitlement to 
service connection for a neck disability.  He asserts that he 
was involved in an automobile accident during service and 
that his current neck disability is related to the accident.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) was signed into law 
by the President.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. At 2099-2100.  In the instant action, 
the veteran's claim was filed prior to the date of enactment 
and remained pending at that time; therefore, the VCAA is 
applicable to the veteran's claim.

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)). 

In the present case, the service medical records document a 
car accident in December 1971 with a head injury; however, 
the veteran left before x-rays could be taken of the skull.  
The service medical records also document complaints and 
treatment related to the right shoulder as a result of the 
car accident.  Complaints and treatment related to the back 
are also noted.  Post-service medical records demonstrate 
complaints of neck pain and migraine headaches.  Impressions 
of right shoulder tendonitis and C5-6 paramedian herniated 
nucleus pulposus were noted.  A March 1993 private treatment 
record notes that the veteran fell and injured his neck at 
work.  In an April 1996 rating action, the RO granted service 
connection for right shoulder tendonitis.  In light of these 
circumstances, the Board concludes that there is insufficient 
medical evidence of record to make a decision on the 
veteran's claim and a remand for a VA examination is 
necessary.

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
additional development of the record, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and any other 
applicable legal precedent.  

2.  The veteran should be contacted and 
requested to provide the complete name 
and address of Dr. Y, a physician who 
reportedly treated him for his neck on 
January 5, 1993. (See private medical 
record dated March 31, 1993, received May 
8, 2002.)  After securing the necessary 
release, the records from that physician 
should be obtained and associated with 
the claims folder.

3.  The veteran should be afforded a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his neck disability.  The veteran's claims 
folder should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current neck disability and 
associated symptomatology.  The examiner 
is also requested to offer an opinion as 
to whether the veteran's neck disability, 
if any, is at least as likely as not 
related to the veteran's period of active 
service and/or his service-connected right 
shoulder tendonitis.  A complete rationale 
for any opinion expressed should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




